Per curiam.
The judgment of the trial court is affirmed. Upon remand the portion of the judgment which directs immediate cancellation of certain deeds and orders the grantors to reimburse the grantee for his legitimate expenses by paying a sum of money to the grantee by a date certain, shall be revised so as to condition the cancellation upon payment within a reasonable time of the sum of money specified by the trial court. See Head v. Walker, 243 Ga. 108, 111 (252 SE2d 440) (1979).

Judgment affirmed with direction.


Marshall, C. J., Clarke,. P. J., Smith, Gregory, Bell, and Hunt, JJ., and Judge Whitfield R. Forrester, concur. Weltner, J., disqualified.